DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 2-3 and 8-25 are pending and examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections from the previous office action not appearing below are withdrawn.
Claim Objections
Applicant is advised that should claim 23 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 2-3, 8-25 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischedick, J.T. et al., Phytochemistry 2001, Vol. 71; pp. 2058-2073 in view of Pure Analytics LLC Web Document; published online December 2012; 5 pages; Russo, E.B., The British Journal of Pharmacology (2011) Vol. 613, pp. 1344-1364; and HealthyHempOil.com taken from the web 04 January 2014, 1 page.
This rejection is maintained for the reasons of record set forth in the Official action mailed 10/28/2020. Applicant’s arguments filed 1/28/2021 have been considered but are not deemed persuasive.
et al. reported the introgression of the CBD allele into the Bedrocan variety unsuccessful (response Part A lines).
Fischedick teaches introgression of a CBD allele into the Bedrocan variety to produce Bediol, a medical grade cannabis variety comprising THC, CBD, terpinolene and myrcene having all the limitations of claim 2 except for having a myrcene dominant profile and where terpinolene is the 2nd highest terpene in the measured profile. It is not clear what Applicants’ mean with their statement that “Fischedick reported the introgression of the CBD allele into the Bedrocan variety unsuccessful” (page 9 response Part A). This is not found in Fischedick. As stated above the introgression of the CBD allele into Bedrocan resulted in another medical grade variety Bediol.
Applicant asserts that the Office’s proposed motivation to combine THC, CBD and terpinolene is not supported by the cited art, and relies upon hindsight reasoning (response page 9 part B) simply stating that there is no specific motivation to combine the references (response page 10 part B section (i)).
In response to Applicants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

“Bedrocan BV (Groningen, The Netherlands) is a company licensed and contracted by the Dutch government to produce standardized cannabis plant material under Good Agricultural Practice(GAP) conditions to be supplied to patients on prescription,through pharmacies (OMC, 2010). All plant material in these experiments was grown by Bedrocan BV. The varieties Bedrocan_(Bedrocan), Bedropuur_ (Bedropuur), and Bediol_ (Bediol), have been breed by Bedrocan BV for use in medicine or research.”

Clearly, Bedrocan and Bediol are popular and approved for pharmaceutical use and are recognized standards in the field of cannabis research.
Nonetheless, one of ordinary skill would have been motivated by the availability of an established medical grade cultivar of cannabis such as Bedrocan having high levels of THC and terpenes and the teaching in the art that CBD can relieve THC induced anxiety and increase alertness; and further motivated by the general availability of CBD extracts and CBD strains and methods of breeding cannabis in the art exemplified by Fischedick, to make a new composition combining CBD and the chemical profiled of the Bedrocan variety and would have appreciated that the new CBD-Bedrocan composition would be an even more useful medical cannabis composition for the cannabis market. 
Applicant asserts on page 11 of the response states that the Russo reference does not even mention terpinolene. As stated in the previous office actions; reliance upon Russo is for a teaching that CBD reduces anxiety on page 1348 left column lines 16-25; and that the myrcene 
	Applicant states on pages 11-12 of the response that the Ito reference does not provide any motivation to choose terpinolene over other known anxiety reducing compounds is not well founded because the rejection never asserted that there was any motivation to further combine terpinolene with Bedrocan quite simply because Bedrocan already has terpinolene as its dominant terpene. The Ito reference has been removed from the rejection to simplify the presentation of arguments and because it is already of record in Applicants’ specification.
	Applicants assert that their empirical data actually teaches unexpected results (i.e. reduction of sedation, increased alertness and ability to function normally; section C page 14 of response) with respect to composition D (response last paragraph page 12); and on page 15 of the response presents Figure 3 of the specification with an added data bar component shown as the darkened bar. The dark bar shows the average of a week1 and week2 comparison of composition D, i.e. ‘MPCM d1’ comprising added CBD, with the week1 and week2 average of the combined trial assessments of MPCM a2, b1, c2, e2 and f1 also comprising equal amounts of additional CBD; and concludes that the effects observed in the figure on page 20 in section 4 of the response are only attributable to a special synergy between terpinolene (THC) and the added CBD. 
This is not found persuasive because an analysis of the data in Tables 32 and 33 on page 162-165 of the specification suggest something else other than the conclusions Applicants draw from modified figure 3.  the average contents of the d1 plants relative to the averages of all the other plants in the trial relative to myrcene and the THC/CBD ratio (i.e. THC relative to CBD) shows that the d1 plants have a range of 1.27-1.55 fold less THC (on average 30% less THC) 
	Applicant statement that d2 of Example 9 was created to specifically mimic Bedrocan (response page 17) is acknowledged; and their assertion that the data on page 19 of the response showing the response among test subjects to the experimental samples of page 18 of the response were unexpected and not readily predictable compared to the art cited in the rejection under 103 is not persuasive because the cited references ‘Pure Analytics’ and ‘Russo’ teach the utility of CBD in reducing anxiety brought about by high levels of THC in a composition, and Russo also teaches myrcene having a combined effect with THC of inactivity (i.e. sedation or “couch lock”) which for many cannabis users is an undesirable trait. Clearly, the art maintains a very predictable reduction in anxiety for a high THC composition such as Bedrocan when combined with at least 4% CBD (Pure Analytics). 
	Applicant asserts that the data on page 19 of the response mirrors the data of the specification and demonstrates that the beneficial effects were due to the presently claimed composition ingredients of THC, CBD and terpinolene and again asserts on page 20 in part A at 
This is not persuasive because the experiments using the MPCM a, b, c, d, e, and f on pages 161-168 of the specification attempted to show a difference in effect between samples with no CBD and samples with CBD but failed to demonstrate any special synergy for the combination of terpinolene, THC and/or CBD because those samples (i.e. d2 and d1) were biased with respect to having less THC and less myrcene as stated supra and this bias shows itself in the measured difference in effects between d2 and d1 (without CBD and with CBD respectively) where the effect of the added CBD no greater than 3% (less than the 5% of the instant claims) would have a greater impact in attenuating the effects of THC and myrcene. This is evident in the decrease in anxiety evident in Table 34 pages 167-168. Moreover, the data on page 19 of the response (also presented in the September 2020 declaration) does not mirror the data of Ex. 9 because there is no combination of THC, myrcene and terpinolene in that data as there is in the d1 and d2 samples of Ex. 9. Moreover, neither the data of the specification or declarations mirror the potentially large number of specific combinations of components of the broadly claimed composition, including the potentially large range of their specific levels as broadly recited in the instant claims (See MPEP 716.02(d) I); wherein evidence of non-obviousness should be commensurate with the scope of the claims (see In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972)).
Applicant asserts on page 21 part C of the response that the combination of terpinolene with THC and CBD yielded unexpected results such as a decrease in sedation and are in direct contrast to published studies is not persuasive because: 1) Applicants’ results shown on page 19 of the instant response which tested THC, CBD and terpinolene; THC, CBD and myrcene; and 
The claims are broadly drawn to compositions comprising cannabidiol (CBD) content that is greater than 5.0% by weight of the composition, a tetrahydrocannabinol (THC) content that is at least 3.0% by weight of the composition, a terpene profile in which myrcene is not the dominant terpene and where terpinolene is the most abundant terpene; and a terpene oil content greater than 2.0% by weight of the composition; all as measured by GC-FID and methods thereof.
Fischedick teaches on page 2061 in Table 3 the constituent component analysis of Bedrocan a terpinolene dominant / high THC variety having cannabis essential oil extract (i.e. a solvent reduced oil that is not cannabis plant part or cannabis cell) comprising a tetrahydrocannabinol (THC) content of about 20% that is at least 3.0% by weight of the inflorescence/composition, and a terpene oil content of about 3.4% that is greater than 2.0% by 
Fischedick does not teach levels of CBD in the measured extracts of Bedrocan where cannabidiol (CBD) content is greater than 5.0% by weight of the composition.
Pure Analytics teaches that when ‘appreciable amounts’ of CBD (>4.0% as measured by weight inflorescence) are added to a composition comprising THC which is taken into the body of a patient, CBD inhibits the breakdown of THC thereby prolonging its therapy and also attenuating the psycho-activity of THC thereby reducing the anxiety felt by patients when consuming THC containing compositions during medical treatment. In addition, CBD has also been found to have a positive effect in relieving chronic pain due to muscle spasticity and inflammation experienced by many patients suffering with MS and Fibromyalgia (see page 1 paragraphs 4-6).
Russo teaches CBD reduces anxiety on page 1348 left column lines 16-25; and the myrcene content of cannabis is directly linked to drowsiness or “couch lock” and is undesirable for many cannabis consumers.
HealthyHempOil teaches Real Scientific Hemp Oil in a tube comprising concentrated hemp oil of 18% concentration 540mg CBD in 3g total available for purchase online as of January 4th, 2014.
	It would have been obvious at the time of filing to alter the THC:CBD ratio in the extracts of Bedrocan by adding CBD to making a THC/CBD composition mixing multiple source materials, in this case purified or isolated CBD to the Bedrocan formulation as a means to introduce CBD into the Bedrocan formulation without gross alterations to its chemical profile. One of ordinary skill would have been motivated by the availability of an established medical 
One of ordinary skill would appreciate the level of skill and knowledge in the art for making a THC/CBD composition that combines the anxiety reduction of CBD with the beneficial aspects of the high THC and terpene Bedrocan variety; wherein one of ordinary skill in the art would have a reasonable expectation of success in making a reduced anxiety combination of THC and CBD given that the constituent compositions of Bedrocan and the concentrated CBD oil of HealthyHempOil were known and readily available in the art; and that one of ordinary skill could introduce CBD to improve Bedrocan by attenuating any negative side effect of the high THC content, wherein a predictable outcome of reducing anxiety and increasing alertness is a reasonable expectation given the teachings of Russo and Pure Analytics of the utility of CBD in cannabis formulations; and thus a composition comprising cannabidiol (CBD) content that is greater than 5.0% by weight of the composition, a tetrahydrocannabinol (THC) content that is at least 3.0% by weight of the composition, a terpinolene dominant profile in which myrcene is not dominant; and a terpene oil content greater than 2.0% by weight of the composition is a predictable and obvious goal that would flow naturally for one of ordinary skill to further improve an existing product; and wherein a composition having THC levels of 10% to 50% or CBD level of 10% to 40% are obvious optimizations of the composition such as a more concentrated formulation for transport and sale absent any evidence of criticality.

	No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663